Citation Nr: 1619740	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-43 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

This matter was previously before the Board in June 2013 at which time it was remanded for additional development.  


FINDING OF FACT

The Veteran's service-connected disabilities do not involve loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; severe burn injury; amyotrophic lateral sclerosis; or ankylosis of one or both knees or one or both hips.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for assistance in the purchase of one automobile or other conveyance, or necessary adaptive equipment are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808, 4.63 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim was received July 2008.  He essentially asserts that he is entitled to automobile or adaptive equipment because of a loss of use of one or both hands or feet.  He has advanced no procedural arguments in relation to his claim.  Scott v. McDonald,789 F.3d 1375 (Fed. Cir. 2015) ("absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .")

Service connection has been established for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the right lower extremity, peroneal nerve palsy with superimposed peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the left upper extremity.  Service connection is also in effect for left lower quadrant ostomy, neurogenic bladder, posttraumatic stress disorder (PTSD), diabetes mellitus, and non-Hodgkin's lymphoma.  The disabilities combine for a 100 percent disability rating. 

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b). 

The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3). 

In September 2013, VA amended 38 C.F.R. § 3.808 by adding a severe burn injury to the list of eligible disabilities.  In this case the Veteran does not contend nor does the evidence show that he requires an automobile or adaptive equipment due to a severe burn injury.  Hence the amendment to 38 C.F.R. § 3.808 is not relevant.

Effective February 25, 2015, VA amended 38 C.F.R. § 3.808 again to add amyotrophic lateral sclerosis (ALS) as a qualifying disability for eligibility to entitlement for a certificate of eligibility for automobile or other conveyance and adaptive equipment.  See 80 Fed. Reg. 10001 -03 (Feb. 25, 2015).  Because the Veteran does not have ALS, this amendment to 38 C.F.R. § 3.808 is also not relevant.

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. §§ 3.350(a)(2), 4.3.  The determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes. 

Notwithstanding the above, a veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees or of one or both hips.  38 U.S.C.A. § 3902(b)(2), 38 C.F.R. § 3.808(b)(6).  Ankylosis is complete immobility of a joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Pursuant to 38 C.F.R. § 3.350(a)(2)(i)(a), extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the hand or foot involved. 

A VA wheelchair clinic consult report dated in June 2007 shows that the Veteran was said to have a history of increasing difficulty walking long distances.  He requested a motorized scooter to be able to go to church and shopping.  Chronic conditions, in pertinent part, were said to include peripheral neuropathy, especially of the left lower extremity; cerebrovascular accident with right hemiparesis in February 2005; and osteoarthritis in the hands and knees.  He was able to walk up to 90 feet before having to sit down due to back and knee pain.  He had a cane and walker, but found they did not help and he did not use them.  He would stand five minutes before having to sit down.  He had a manual wheel chair but was unable to propel it due to hands/arms weakness.  He would fall about twice weekly when the left knee would buckle.  He needed minimal to moderate assistance for bathing and dressing.  He reported that he had good vision with the use of glasses.  Following examination of the Veteran, the examiner concluded that he was unable to walk functional outside distances and met the VA criteria for a motorized scooter.  He was said to need a platform lift with the swing-away option, as well as a weather cover for the scooter.

A VA lymphatic disorders examination report dated in August 2007 shows that the Veteran was noted to get around mostly on a motor wheelchair.  

A statement from L. Harris, M.D., dated in October 2008, shows that the Veteran 
was said to have non-Hodgkin's lymphoma, coronary artery disease, status post colon resection, history of peripheral neuropathy secondary to insulin dependent diabetes mellitus, and status post cerebrovascular accident with contractures to the right hand.  He was said to be unable to operate his vehicle with foot controls secondary to the neuropathy.  He could only walk short distances.  He was also said to suffer from some lumbar degenerative joint disease which further aggravated his ability to ambulate.  Dr. Harris indicated that the car allowance would allow him to use his VA approved motorized vehicle because he could transport it conveniently.  

A VA examination report dated in April 2009 shows that the Veteran was said to have been diagnosed with diabetes mellitus in 1993 and developed neuropathy in his feet in about 2000.  He was then diagnosed with lymphoma in 2004 and had chemotherapy and radiation therapy to his coccygeal area where the lymphoma was.  The neuropathy apparently became considerably worse after the treatment for the lymphoma.  He had an apparent cerebrovascular accident in 2005 which left a paresis of the right hand.  He was able to use the thumb and forefinger of the right hand but his lateral three fingers were paralyzed and permanently flexed.  At the present time he had a burning painful numbness in all four of his extremities from his shoulders and hips all the way out to his hands and feet.  This burning numbness was said to be aggravated by activity and he could go only short distances of say 30 feet without stopping due to pain.  He seemed to be worse on the left side and his left leg would frequently give out and he would fall several times a day.  He would use a motorized wheelchair for any distances more than a few feet and had to
use a cane when walking short distances out of the wheelchair.  He is right handed.  

Physical examination of the right hand revealed lateral three fingers were paralyzed and permanently flexed or ankylosed.  There was mild atrophy of the muscles of the right forearm.  The thumb and forefinger of the right hand had normal range of motion with the thumb at the metacarpophalangeal joint being zero to 90 degrees and the proximal interphalangeal joint at zero to 90 degrees.  There was no pain with these motions and the right forefinger at the metacarpophalangeal joint was zero to 90 degrees, distal interphalangeal joint was zero to 120 degrees, and proximal interphalangeal joint was zero to 80 degrees with no pain in the movement of the joints.  The lateral three fingers of the right hand were permanently flexed with the tips of the fingers almost touching the palm and unable to be voluntarily extended or flexed.  The hand felt numb but had sensation to light touch.  Repetitive motion in the hand brought out some weakness and fatigue but no increase in pain.

Examination of the left hand revealed the little finger was permanently flexed
with the tip of the finger touching the palm.  The finger could be passively straightened to zero degrees at the metacarpophalangeal joint, 50 degrees at the
proximal interphalangeal joint, and 45 degrees at the distal interphalangeal joint.  He did not have any functional use of the little finger.  The joints of the other fingers of the left hand had normal ranges of motion and motion did not bring out
increased pain but did increase fatigue and weakness by about 10 percent.  He
had diminished but present sensation to light touch in the left hand and diminished sensation to light touch in his entire arms and hands, bilaterally.  He also had present but diminished sensation to light touch in his legs.  There was atrophy of the skin and loss of hair in his legs with a 3+ edema of the lower legs.  There was no appreciable evidence of muscle atrophy in the legs.  He had balance problems due to the loss of sensation in his lower legs requiring the use of a cane or motorized wheelchair.  The diagnosis was severe diabetic neuropathy, bilaterally, aggravated by lymphoma therapy; and paresis of the ulnar nerve of the right hand secondary to
cerebrovascular accident.

A lay statement from the Veteran's spouse received in April 2009 shows that he was said to fall and stumble when trying to ambulate.  She indicated that they needed an automatic vehicle, because his current vehicle was a stick shift and his left foot would sometimes hit the break instead of the clutch.  She added the he would experience numbness and pain, and would look down when walking to see if his legs were moving.

VA outpatient treatment records dated in October 2010 show that the Veteran stated that he could not drive for very long distances.  He was unable to walk for more than one to two blocks or drive with a clutch secondary to his neuropathy.  

An addendum to the April 2009 VA examination report dated in December 2009 shows that electromyograph findings included severe generalized sensory-motor axonal, and demyelinating peripheral neuropathy; severe, diffuse, right ulnar motor neuropathy; and left ulnar neuropathy at or above the elbow (cubital tunnel syndrome).

Private outpatient treatment record from the East Tennessee Medical Group, P.C., dated from November 2010 to March 2011, show that, in pertinent part, the Veteran was said to have right upper extremity spasticity following stroke.  He was noted to have only the use of the right index finger and thumb, with limited motion of the right arm.  He had lower extremity weakness and numbness, left greater than right, which had worsened. 

A VA examination report dated in August 2013 shows that the Veteran was diagnosed with bilateral lower extremity peripheral neuropathy, secondary to diabetes; left lower extremity peroneal palsy; and bilateral upper extremity peripheral neuropathy secondary to diabetes.  The Veteran reported being an insulin dependent diabetic.  He described having two to five digits of the right hand "drawn up" since 2005.  He had left leg weakness, with numbness from the groin to the foot, that would give way.  His right leg was also numb from the groin to the foot.  He would use a cane for support and balance, particularly with the left leg.  He was still able to tinker with his lawn mower and drive, however, he was hoping to get an automatic car soon due to his lower extremity neuropathy and difficulty working a clutch.  He was said to be right hand dominant.  He was noted to have pain and numbness in all extremities.  Physical examination revealed severe incomplete paralysis of the upper extremities, and moderately severe incomplete paralysis of the lower extremities.  His upper and lower extremity peripheral neuropathy were said to preclude gainful physical employment requiring upper extremity gripping or fine motor use as well as lifting, loading, climbing, standing, or walking for 10 minutes or more.  They did not preclude sedentary employment not involving above or keyboarding.  The examiner concluded that based upon the regulatory definition of loss of use of a hand or foot in 38 C.F.R. § 4.63, the Veteran did not fit "loss of use of a hand or foot."  Though his neuropathy was severe, he did not meet the definition of loss of use such that no effective function remained other than that which would be equally well served by an amputation stump at site of election below the elbow or knee.  It was noted the Veteran was able to use his fingers to tie his shoes.  It was also noted he had automotive grease about his fingernails and hands and when asked stated he still did some mechanic type work on mowers.  He had a cane that he used to help with his balance and left foot drop, but had good propulsion, bilaterally, of the lower extremities.

In consideration of the evidence of record, the Board finds that the Veteran does not  have loss of use of his hands or feet as a result of a service-connected disability.  The evidence shows that the Veteran's upper and lower extremities continue to demonstrate range of motion.  Although he meets the criteria for motorized wheelchair, the key question at issue in this case is not whether the Veteran's service-connected disabilities severely impact his ability to use his hands and feet.  Rather, the question is whether the Veteran's service-connected disabilities manifest in such a degree of disability as to manifest in loss of use of one or more hands or one or more feet, such that amputation with a prosthesis would serve the Veteran equally well.  Here, the probative medical evidence of record specifically addressing loss of use does not reflect the degree of impairment required for such eligibility.  The VA examiner in August 2013 specifically concluded that while the Veteran's neuropathy of the upper and lower extremities was severe, he did not meet the definition of loss of use such that no effective function remained other than that which would be equally well served by an amputation stump at site of election below the elbow or knee.  Additionally, while the Veteran has demonstrated ankylosis in three fingers on his right hand and one on his left, such ankylosis involves minor joint groups and therefore does not amount to "complete ankylosis of two major joints of an extremity" as required under 38 C.F.R. § 3.350.  See also 38 C.F.R. § 4.45(f).  Nor has complete paralysis been demonstrated in any extremity.  

Additionally, the evidence of record does not establish, and the Veteran does not otherwise assert, that he has ankylosis of one or both knees or both hips.  Similarly, the evidence of record has not shown, and the Veteran has not asserted, that he has permanent impairment of vision in both eyes.  In this regard, in June 2007, he reported that he had reported that he had good vision with the use of glasses.  He does not suffer from severe burn injury residuals or ALS.

Although the Board is sympathetic to the difficulties experienced by the Veteran as related in the lay statements of record, the preponderance of the evidence reflects that he does not meet the criteria for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment, or for adaptive equipment only, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


